EXHIBIT Page 1 of 1 Customer: Taleo Corporation Executed by Customer (authorized signature): Address: 4140 Dublin Boulevard By: /s/ Josh Faddis Suite 400 Name: Josh Faddis Dublin CA 94568 Title: GVP, Legal Contact: Executed by Oracle Credit Corporation: Phone: By: /s/ Jill Nelson Order: *See Asterisk dated Name: Jill Nelson Agreement: OLSAV040407 dated Title: Vice President OFD Operations-Business Practices PPA No.: 4381 dated03-MAY-05 Payment Schedule Effective Date: 30-May-09 System: Payment Schedule: Payment Amount Due Date Software: $2,000,000.00 8 @ [*****] 01-JUL-09, 01-OCT-09, 01-JAN-10, 01-APR-10, Support: $3,415,324.20 2 Year(s) 01-JUL-10, 01-OCT-10, 01-JAN-11, 01-APR-11 Consulting: $0.00 Education: $0.00 Other: $0.00 System Price: $5,415,324.20 Transaction Specific Terms: For this Contract, the rate used in PPA Section3, Paragraph2, Subsection(i) shall be the lesser of the rate in the Contract or 3%. Future increases in support fees, if any, are not included in the System Price or Payment Amounts. Such increases shall be due separately to the applicable Supplier from Customer.*AMENDMENT ONE TO THE ORDERING DOCUMENT ISSUED 17-MAY-09 Optional (if this box is checked): The Customer has ordered the System from an alliance member/agent of Oracle Corporation or one of its affiliates, whose name and address are specified below. Customer shall provide OCC with a copy of such Order. The System shall be directly licensed or provided by the Supplier specified in the applicable Order and Agreement, each of which shall be considered a separate contract.Customer has entered into the Order and Agreement based upon its own judgment, and expressly disclaims any reliance upon statements made by OCC about the System, if any. Customer’s rights with respect to the System are as set forth in the applicable Order and Agreement and Customer shall have no right to make any claims under such Order and Agreement against OCC or its Assignee. Neither Supplier nor any alliance member/agent is authorized to waive or alter any term or condition of this Contract. If within ten days of the Payment Schedule Effective Date, OCC is provided with Customer invoices for the System specifying applicable Taxes, then OCC may add the applicable Taxes in accordance with this Contract. Alliance Member/Agent Address: Contact:Phone: This Payment Schedule is entered into by Customer and Oracle Credit Corporation (“OCC”) for the acquisition of the System from Oracle Corporation, an affiliate of Oracle Corporation, an alliance member/agent of Oracle Corporation or any other party providing any portion of the System (“Supplier”).This Payment Schedule incorporates by reference the terms and conditions of the above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract (“Contract”). A. PAYMENTS: This Contract shall replace Customer’s payment obligation under the Order and Agreement to Supplier, to the extent of the System Price listed above, upon Customer’s delivery of a fully executed Order, Agreement, PPA, Payment Schedule, and any other documentation required by OCC, and execution of the Contract by OCC, Customer agrees that OCC may add the applicable Taxes due on the System Price to each Payment Amount based on the applicable tax rate invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to reflect any change or correction in Taxes due. If the System Price includes support fees for a support period that begins after the first support period; such future support fees and the then relevant Taxes will be paid to Supplier as invoiced in the applicable support period from the Payment Amounts received in that period. The balance of each Payment Amount, unless otherwise stated, includes a proportional amount of the remaining components of the System Price excludingsuch future support fees, if any. B. SYSTEM: Software shall be accepted, and the services shall bedeemed ordered pursuant to the terms of the Agreement. Customer agrees that any software acquired from Supplier toreplace any part of the System shall be subject to the terms of the Contract. Any claims related to the performance of any component of the System shall be made pursuant to the Order and Agreement.Neither OCC nor Assignee shall be responsible to Customer for any claim or liability pertaining to any performance, actions, warranties or statements of Supplier. C. ADMINISTRATIVE: Customer agrees that OCC or its Assigneemay treat executed faxes or photocopies delivered toOCC as original documents; however, customer agrees to deliver original signed documents if requested. Customer agrees that OCC may insert the appropriate administrative information to completethis form. OCC will provide a coy of the final Contract upon request. [*****] Confidential Treatment Requested. Customer: Taleo Corporation Executed by Customer (authorized signature): Address: 575 Market Street, 8th Floor By: /s/ Jean Lavigueur San Francisco CA 94106 Name: Jean Lavigueur Phone: 415-538-9068 Title: Vice President Finance PPA No.: 4381 Executed by Oracle Credit Corporation: Effective Date:May 30, 2005 By: /s/ Nancy Coquioco Name: /s/ Nancy Coquioco Title: Contracts Manager The Payment Plan Agreement ("PPA") is entered into by Customer and Oracle Credit Corporation ("OCC") to provide for the payment of the System Price specified in a Payment Schedule on an installment basis. The System (as defined below) is being acquired from Oracle Corporation, an alliance member/agent of Oracle Corporation or any other party providing any portion of the System ("Supplier").
